MEMORANDUM **
John McKnight appeals the sentence imposed following the revocation of his supervised release. He contends that the district court violated his Sixth Amendment rights in imposing a prison term on the basis of facts neither admitted nor proved to a jury beyond a reasonable doubt. As McKnight concedes, this contention is foreclosed by United States v. Huerta-Pimental, 445 F.3d 1220 (9th Cir. 2006). We therefore affirm his sentence.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.